UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-146744 CAPSALUS CORP. (Exact name of small business issuer as specified in its charter) Nevada 88-0338837 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 2675 Paces Ferry Road Atlanta, GA 30339 (Address of principal executive offices) (Zip Code) (888) 400-7179 (Issuer’s telephone number) Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S−B contained in this form, and no disclosure will be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10−K or any amendment to this Form 10−K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Accelerated filer o Non-accelerated filer oSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Aggregate market value of the voting stock held by non-affiliates:$16,001,119as of the last day of the Company’s most recently completed fiscal year of December 31, 2010when the reported sale price was $0.05 per share. Number of shares outstanding of common stock at April 15, 2011: Common Stock: 408,143,943. Transitional Small Business Disclosure Format: Yes o No x Table of Contents Page PART I Item 1. Description of Business 2 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 8 Item 3. Legal Proceedings 8 Item 4. Submission of Matters to a Vote of Security Holders 8 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters, and Issuer Purchases of Equity Securities 9 Item 6. Selected Financial Data 11 Item7. Management’s Discussion and Analysis Of Financial Condition and Resultsof Operations 11 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 17 Item 8. Financial Statements and Supplemental Data F-1 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 19 Item9A(T). Controls and Procedures 19 Item 9B. Other Information 21 PART III Item 10. Directors, Executive Officers, Promoters and Control Persons; Compliance With Section 16(a) of the Exchange Act 21 Item 11. Executive Compensation 23 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 24 Item 13. Certain Relationships and Related Transactions 25 Item 14. Principal Accountant Fees and Services 25 Part IV Item 15. Exhibits; Financial Statement Schedules 25 SIGNATURES 27 1 PART I. ITEM 1.DESCRIPTION OF BUSINESS History Capsalus Corp. (“Capsalus”), formerly Mach One Corporation, was organized as Underdog, Inc., under the laws of the State of Utah on March 19, 1982.The Company went through various name changes and business combinations to finally be named Capsalus on October 11, 2010. On December 31, 2008, Capsalus acquired all of the issued and outstanding capital stock of Pacific Rim in exchange for 28,000,000 shares of Capsalus common stock and an aggregate of $1,500,000 Five Year Zero Coupon Convertible Promissory Notes. Pacific Rim is now a wholly-owned subsidiary of Capsalus. During the year ended December 31, 2009, Capsalus acquired certain assets of Modular Process Constructors, LLC (MPS), a transaction that closed February 19, 2009 and all of the issued and outstanding stock of Ceres Organic Harvest, Inc. (Ceres), a transaction that closed February 21, 2009. On March 31, 2010, Ceres adopted a plan to close the business of its wholly-owned subsidiary, Organic Grain and Milling, Inc. (OGM). As of March 31, 2010, substantially all operational activities of OGM were discontinued. As a result, effective in its first quarter of fiscal 2010, the Company classified OGM as discontinued operations separate from the continuing operations of the Company for all the periods presented in the financial statements. During the year ended December 31, 2010, Capsalus acquired all the issued and outstanding stock of White Hat Holdings, LLC, a transaction that closed April 14, 2010 for 170,142,530 shares of Capsalus common stock, valued at $0.07 per share, which was the market closing price on that date. On July 1, 2010, the Company adopted a plan to close the business of Ceres Organic Harvest, Inc. (Ceres). As of July 1, 2010, substantially all operational activities of Ceres were discontinued. As a result, effective in the quarter ended September 30, 2010, the Company classified Ceres as discontinued operations separate from the continuing operations of the Company for all the periods presented in the financial statements. On August 6, 2010, the Company entered into an agreement to sell the Animal Wellness group business. As a result, effective in the quarter ended September 30, 2010, the Company classified the Animal Wellness group as discontinued operations separate from the continuing operations of the Company for all the periods presented in the financial statements. On October 20, 2010, the Company executed an irrevocable Subscription Agreement for the purchase of 200,000 Class B Preferred Units (the “Units”) of Wish Upon A Hero, LLC, a Delaware limited liability company (“WISH”), for an aggregate consideration of$400,000 . The Company was also granted an option to purchase an additional 100,000 Units for an aggregate consideration of $200,000. Upon completion of the purchase, the Company will own 22% of WISH or 30% if it exercises its option in full. On January 26, 2011, the Company acquired all of the issued and outstanding capital stock of Guava Senior Home & Healthcare Services, Inc., a Delaware corporation, and Guava Franchising, Inc. a Delaware corporation (collectively referred to herein as "Guava"), pursuant to a Stock Purchase Agreement by and between the Company and Mary S. Schreiber, PhD. ("Schreiber"), the sole owner of Guava (the "Purchase Agreement"). In accordance with the Purchase Agreement, the Company issued to Schreiber 7,000,000 shares of restricted common stock valued at $0.03 per share. Pursuant to the Agreement, the Company executed an Earn-Out Agreement with Schreiber, providing for Schreiber to acquire, over a period ending December 31, 2013, an additional 5,000,000 shares of common stock for each $5,000,000 of gross revenue achieved by Guava, up to an aggregate of an additional 20,000,000 shares of its common stock over such period of time. 2 In 2009 and 2010, the Company invested by subscription agreement $90,000 in return for 105,000 units of PanTheryx, Inc. located in Boulder, Colorado. The Company had an additional option to purchase another 105,000 units at the same price but declined to exercise the option prior to expiration. Business of the Company Capsalus Corp. partners with and acquires visionary enterprises in the health and wellness space producing progressive, broad-based solutions for better physical, nutritional and emotional health worldwide. Capsalus provides companies in varying stages of development, from consumer products, media and technology to healthcare and biotechnology, with the operating infrastructure, strategic path and financial support to get them to the mass market quickly and efficiently. As of the date of this filing, our current business platforms are as follows: Overview Capsalus specializes in helping visionary companies bring their progressive concepts and ideas for healthier living to the mass market quickly and efficiently. And, because we hold a stake in the venture, whether through acquisition or strategic partnership, we are wholly focused, driven, and committed to success. We focus on providing greater consumer access to gazelle enterprises with innovative products and services that help individuals achieve greater levels of health, wellness, and/or goodness in their everyday lives. We work in business areas ranging from consumer staples to cutting-edge technologies. The companies we work withare large and small businesses, start-ups and established enterprises, as well as organizations facing growth challenges or significant change. The common link among them, however, is a lack of the internal structure, direction, and/or resources needed to maximize their potential. White Hat Holdings Acquired in April 2010, White Hat Holdings is a wholly owned division dedicated to researching and developing branded consumer products in the health and wellness space, including functional food and beverages. The White Hat team, in addition to managing Capsalus’ interests in other businesses, will look to build on the legacy of their award-winning Dog On It! fortified children’s juice beverage brand by commercializing other healthier alternatives for consumers of all ages. White Hat Holdings’ strategic vision is to provides healthy, functional food and beverage alternatives formulated for consumers at varying life stages and need states. From today’s youth seeking healthier choices without compromising their independence, to the Baby Boomer generation open to new ideas addressing critical health issues, White Hat Holdings develops products promoting a healthier and wellness-focused lifestyle. GUAVA Senior Home & Healthcare Services,Inc., and GUAVA Franchising, Inc Acquired in January 2011, Guava Home Health Care Services is a wholly owned division that specializes in providing a scalable suite of in-home non-medical and medical staffing and services, including light housekeeping and transportation, nurse and doctor visits, occupational and physical therapy and other clinical services. Care is not limited to seniors; it is available to clients ranging from pediatric to geriatric including new mothers, persons with disabilities and patients following same-day surgery. GUAVA Care is one of the fastest growing home care franchise opportunities in the United States. GUAVA Care is unique in various ways. We provide the broadest range of in-home non-medical and medical staffing services to individual clients, corporations and medical institutions. No previous medical or care giving experience is necessary to buy a healthcare franchise, and the GUAVA opportunity gives you the ready-made framework within which to build a successful business. 3 Wish Upon A Hero Wish Upon A Hero (WUAH) is an online community that focuses on the distribution of goodwill and human kindness. WUAH connects people in need (Wishers) with people who can help (Heroes). This is the new model of philanthropy: one-to-one charity without the bureaucracy. No overhead. No middleman. Just human beings at their very best. Wishes can be big or small, elaborate or simple, even life or death. And since 2007, WUAH has helped make more than 76,000 wishes come true. PanTheryx PanTheryx is an emerging company dedicated to the development and distribution of advanced healthcare products, including pharmaceuticals, biologics, and medical products for the world’s expanding healthcare market.More importantly, they make these products available at affordable prices. Currently, PanTheryx is developing an orally administered biologic therapeutic for treatment of pediatric diarrhea in India—a critical and life-threatening problem for young children throughout many parts of the world. Employees As of the date of this Report, the Company has 7 full time employees. ITEM 1A.RISK FACTORS A description of risk factors is not required for smaller reporting companies.However, we note that a variety of factors could cause our actual results and future experiences to differ materially from management’s anticipated results or other expectations expressed in this Annual Report. The risks and uncertainties that may affect our operations, performance, development and results include, but are not limited to, the following: · whether we will be able obtain additional financing to continue or expand operations and the terms on which we will be able to obtain this financing, if at all; · whether our products will perform as expected in commercial applications; · our ability to negotiate contracts and purchase orders with distributors and retailers; · risks related to inventory costs, shipping and handling and spoilage; · our ability to obtain one or more third-party manufacturers for our system components and other products; · the cost at which we will be able to have our system components and other products manufactured, if at all, and the time it will take to have our system components and other products manufactured; · our ability to obtain all required components for our systems on a timely basis and at the prices we anticipate; · whether our systems and products are viewed as providing the benefits we expect; · our systems and products performing in the manner we expect in customer applications and without any material modifications; · our ability to obtain all necessary governmental approvals for our systems and other products, including all required import-exporter licenses and permits; · the pace at which we will utilize our existing working capital and whether our existing working capital will be sufficient for us to continue to develop our systems and products to the extent we anticipate; · our ability to protect our intellectual property and obtain and maintain patents and other protections for our intellectual property; 4 · the possible impact from competing products or technologies; · our ability to hire, train and retain a consistent supply of reliable and effective employees, both domestically and in any countries in which we might be able to install one of our processing systems; · the risk of non-payment by, and/or insolvency or bankruptcy of, our customers and others with indebtedness to us; · the costs of complying with applicable labor laws and requirements, including, without limitation, with respect to health care · economic and political instability in foreign countries or restrictive actions by the governments of foreign countries in which we may seek to conduct our business or obtain customers; · changes in tax laws or the laws and regulations governing our products and on income generated outside the United States; · general economic, business and social conditions in the United States and in foreign countries where we may conduct our business; · fluctuation in interest rates, insurance, shipping, energy, fuel and other business utilities in any countries in which we conduct business; · the stability of and fluctuations in currencies in which we conduct business; · threats or acts of terrorism or war; strikes, work stoppages or slowdowns by labor organizations in any countries in which we conduct business; and · natural or man-made disasters that could adversely impact the industries or countries in which we conduct business. Risks Related to Our Stock Stocks traded on the OTCBB are subject to limitations in connection with the availability of quotes and order information. Our shares currently trade on the Over the Counter Bulletin Board. Trades and quotations on the OTCBB involve a manual process and the market information for those securities cannot be guaranteed. In addition, quote information, or even firm quotes, may not be available. The manual execution process may delay order processing and intervening price fluctuations may result in the failure of a limit order to execute or the execution of a market order at a significantly different price. Execution of trades, execution reporting and the delivery of legal trade confirmation may be delayed significantly. Consequently, one may not be able to sell shares of our common stock at the optimum trading prices. Stocks quoted on the OTCBB may be subject to delays in order communications. Electronic processing of orders is not available for securities traded on the OTCBB and high order volume and communication risks may prevent or delay the execution of one’s trading orders. This lack of automated order processing may affect the timeliness of order execution reporting and the availability of firm quotes for shares of our common stock. Heavy market volume may lead to a delay in the processing of security orders for shares of our common stock, due to the manual nature of these markets. Consequently, you may not able to sell shares of our common stock at the optimum trading prices. Penny stock regulations impose certain restrictions on marketability of our securities. Our common stock is deemed to be “penny stock” as that term is defined in Rule 3a51-1 promulgated under the Securities Exchange Act of 1934. Subject to certain exceptions, penny stocks are stock: ● With a price of less than $5.00 per share or an exercise price of less than $5.00 per share; ● That are not traded on a “recognized” national exchange; ● Whose prices are not quoted on the NASDAQ automated quotation system; or ● In issuers with net tangible assets less than $2.0 million (if the issuer has been in continuous operation for at least three years) or $5.0 million (if in continuous operation for less than three years), or with average revenues of less than $6.0 million for the last three years. 5 As a result, our common stock is subject to rules that impose additional sales practice requirements on broker-dealers who sell such securities to persons other than established customers and accredited investors (generally those with assets in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 together with their spouse). For transactions covered by such rules, the broker-dealer must make a special suitability determination for the purchase of such securities and have received the purchaser’s written consent to the transaction prior to the purchase. Additionally, for any transaction involving a penny stock, unless exempt, the rules require the delivery, prior to the transaction, of a risk disclosure document mandated by the SEC relating to the penny stock market. The broker dealer must also disclose the commission payable to both the broker dealer and the registered representative, current quotations for the securities and, if the broker dealer is the sole market maker, the broker dealer must disclose this fact and the broker dealer’s presumed control over the market. Finally, monthly statements must be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. In addition, the SEC currently intends to create additional obligations with respect to the transfer of penny stocks. Most importantly, the SEC proposes that broker-dealers must wait two business days after providing buyers with disclosure materials regarding a security before effecting a transaction in such security. Consequently, the “penny stock” rules may restrict the ability of broker dealers to sell our securities and may affect the ability of investors to sell our securities in the secondary market and the price at which such purchasers can sell any such securities, thereby affecting the liquidity of the market for our common stock. Shareholders should be aware that, according to the SEC, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Those patterns include: ● control of the market for the security by one or more broker-dealers that are often related to the promoter or issuer; ● manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; ● “boiler room” practices involving high pressure sales tactics and unrealistic price projections by inexperienced sales persons; ● excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and ● the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the inevitable collapse of those prices with consequent investor losses. Risk of market fraud. Shares traded on OTCBB securities are frequent targets of fraud or market manipulation. Not only because of their generally low price, but also because the reporting requirements for these securities are less stringent than for listed or NASDAQ traded securities, and no exchange requirements are imposed. Dealers may dominate the market and set prices that are not based on competitive forces. Individuals or groups may create fraudulent markets and control the sudden, sharp increase of price and trading volume and the equally sudden collapse of the market price for shares of our common stock. Limited liquidity on the OTCBB. When fewer shares of a security are being traded on the OTCBB, volatility of prices may increase and price movement may outpace the ability to deliver accurate quote information. Due to lower trading volumes in shares of our common stock, there may be a lower likelihood of one's orders for shares of our common stock being executed, and current prices may differ significantly from the price one was quoted at the time of one's order entry. Our shares average daily trading volume for the last two months is 344,512 per trading day. 6 Limitation in connection with the editing and canceling of orders on the OTCBB. Orders for OTCBB securities may be canceled or edited like orders for other securities. Due to the manual order processing involved in handling OTCBB trades, order processing and reporting may be delayed, and one may not be able to cancel or edit one's order. Consequently, one may not be able to sell shares of our common stock at the optimum trading prices. Demand for shares of our common stock may be decreased or eliminated. The dealer’s spread (the difference between the bid and ask prices) may be large and may result in substantial losses to the seller of shares of our common stock on the OTCBB if the stock must be sold immediately. Further, purchasers of shares of our common stock may incur an immediate “paper” loss due to the price spread. Moreover, dealers trading in these markets may not have a bid price for shares of our common stock. Due to the foregoing, demand for shares of our common stock may be decreased or eliminated. Our common stock has experienced a high degree of volatility in price and volume and may experience the same in the future. The market price for our common stock in the past two years has experienced a high degree of volatility both in price and volume. The stock has a two year low of $0.02 which occurred on December 23, 2010 and a two year high of $0.20 occurring on May 7, 2009. Because of this, you may experience the same volatility in the future. You may or may not experience similar volatility in the future. You may experience dilution in your ownership of shares of our common stock. We have financed our operations, in large part, by issuing promissory notes convertible into our common stock. The prices at which the principal and interest of the convertible promissory notes are convertible into shares of common stock may be less than the then-current bid price of our common stock. Sales of shares of our common stock at prices less than prevailing bid prices has had a dilutive effect on the owners of our common stock immediately prior to such sales or conversions. We have also issued a substantial number of shares of our common stock as payment to service providers for marketing and consulting services. To the extent we continue to issue shares of our common stock at prices less than the then-current bid prices or in connection with marketing and consulting services, existing owners of common stock will continue to suffer dilution of their share ownership. For the foreseeable future, we do not anticipate being able to issue shares of our common stock at prices equal, or substantially equal to, their bid prices at the time of such sales. Furthermore, sales of shares at prices less than the prevailing bid price of our common stock can be expected to result in downward pressure on our stock price. During fiscal 2010, we executed $1,704,000 of promissory notes with 15 individuals. These notes carry an interest rate of 10-12% and are due 12-24 months from date of execution. The notes have a provision for conversion into equity of the company. If all notes are converted at the end of the term, an additional 51,641,667 shares will be issued. We have never paid dividends on our common stock, and we do not anticipate paying dividends for the foreseeable future; therefore, returns on your investment may only be seen by the appreciation of the value in our securities. Investors should not rely on an investment in our stock for the payment of cash dividends. We have not paid any cash dividends on our capital stock and we do not anticipate paying cash dividends in the future. Investors should not make an investment in our common stock if they require dividend income. Any return on an investment in our common stock will be as a result of any appreciation, if any, in our stock price. We intend to retain earnings, if any, for use in the operation of our business and to fund future growth. Because of this, investors may only see a return on their investment if the value of the shares owned appreciates. 7 We have the ability, without shareholder approval, to issue preferred stock and designate the rights, preferences and privileges that may be senior to common stock. We have a total of 10,500,000 authorized shares of preferred stock. The Board of Directors may determine, without shareholder approval, the rights, preferences and privileges of the preferred stock. Depending on the rights, preferences and privileges granted when the preferred stock is issued, it may have the effect of delaying, deferring or preventing a change in control without further action by the shareholders, may discourage bids for our common stock at a premium over the market price of the common stock and may adversely affect the market price of and the voting and other rights of the holders of our common stock. We can issue common stock without shareholder approval that may cause dilution to existing shareholders. In January 2010, the Company increased the number of authorized shares to 510,500,000, which includes 500 million shares of common stock, 1 million shares of Series A preferred stock, 500,000 shares of Series B preferred stock, 8 million shares of Series C preferred stock and 1 million shares of other preferred stock that can be issued by the Board of Directors. Under most circumstances, the Board of Directors has the right to issue these shares. If all of these shares were issued, it would substantially dilute the existing shareholders. An investment in our securities is highly speculative and subject to numerous and substantial risks. Readers are encouraged to review these risks carefully before making any investment decision. ITEM 1B. UNRESOLVED STAFF COMMENTS On December 8, 2010, the Company received a comment letter from the staff of the Division of Corporation Finance of the SEC.The comments from the staff were issued with respect to its review of the Company’s Form 10-K for the year ended December 31, 2009, as amended May 24, 2010 and the Form 10-Q for the quarterly period ended September 30, 2010.In addition to other comments, the staff’s letter included comments relating to the Company’s accounting for the valuation of the acquisition of WhiteHat Holdings, LLC, on April 14, 2010.The substance of the staff’s comments is summarized below: In its comment letter, the staff requested that the Company provide quantitative and qualitative analyses supporting our use of $0.007 per share as a fair value, which was significantly lower than the closing price of $0.07 per share on April 14, 2010. The Company responded to all of the staff’s comments in a letter it filed with the SEC dated April 4, 2010. in addition, the Company filed a FORM 8-K under tem 4.02 - Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review. Additionally, the Company intends to filed amended quarterly reports for the quarters ended June 30, 2010 and September 30, 2010. As of the date of the filing of this Form 10-K, the staff continues to review the Company’s responses and, therefore, these comments remain unresolved. ITEM 2. PROPERTIES Our principal executive office is located at 2675 Paces Ferry Road in Atlanta, Georgia 30339. The lease payment is $5,000 per month and expires in July 2011. ITEM 3. LEGAL PROCEEDINGS The Company periodically is subject to claims and lawsuits that arise in the ordinary course of business. It is the opinion of management that the disposition or ultimate resolution of such claims and lawsuits will not have a material adverse effect on the financial position of the Company. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS We filed a preliminary and definitive information statement tochange the name of the company from Mach One Corporation to Capsalus Corp. and put it to a vote of our security holders during the quarter ended September 30, 2010. A majority of shareholders voted to approve the name change. 8 PART II. ITEM 5.MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is quoted under the symbol "WELL" on the OTCBB. The following table sets forth the high and low bid prices for shares of our common stock for 2009, 2010, and the first quarter of 2011, as reported by the Pink Sheets and OTCBB.Quotations reflect inter dealer prices, without retail markup, mark down, or commission, and may not represent actual transactions. YEAR PERIOD HIGH LOW First Quarter Second Quarter Third Quarter Fourth Quarter First Quarter Second Quarter Third Quarter Fourth Quarter First Quarter Common Stock Currently Outstanding As of April 11, 2011, 291,743,055 of our current outstanding shares consist of restricted common stock. All of these shares remaining are eligible for resale pursuant to Rule 144 of the Securities Act. We have no plans or commitments to register such shares in the future. Holders As of the date of this Report, we had 586 stockholders of record of our common stock. Dividends We have not declared any cash dividends on our common stock since our inception and do not anticipate paying any dividends in the foreseeable future. We plan to retain future earnings, if any, for use in our business. Any decisions as to future payments of dividends will depend on our earnings and financial position and such other facts, as the Board of Directors deems relevant. Reports to Stockholders We are currently subject to the information and reporting requirements of the Securities Exchange Act of 1934 and will continue to file periodic reports, and other information with the SEC. We intend to send annual reports to our stockholders containing audited financial statements. Transfer Agent The transfer agent and registrar for Capsalus Corp. common stock is Stalt, Inc., 671 Oak Grove Avenue Suite C, Menlo Park, CA 94025 Telephone: (650) 321-7111. 9 Recent Sales of Unregistered Securities On January 6, 2010, 700,000 shares of common stock valued at $56,000 ($0.08 per share) for prepaid marketing services. On February 26, 2010, pursuant to an agreement, Capsalus issued 200,000 shares of common stock valued at $16,000 ($0.08 per share) for professional services related to the issuance of short-term convertible notes payable. On February 26, 2010, pursuant to a subscription agreement, Capsalus issued 275,000 shares of common stock for $16,501 in cash. On March 17, 2010, Capsalus issued 3,333,333 shares of common stock for $100,000 in cash. On March 17, 2010, Capsalus issued 881,000 shares of common stock valued at $79,290 ($0.09 per share) for professional services. On March 24, 2010, Capsalus issued 60,000 shares of common stock valued at $4,800 ($0.08 per share) for professional services. During the first quarter of 2010, 1,760,000 shares of the Series C preferred stock were converted to 1,760,000 shares of the Company’s common stock. On April 16, 2010, Capsalus issued 1,325,000 shares of common stock for the conversion of $50,000 of short-term notes payable and $3,000 of related accrued interest ($0.04 per share). On April 20, 2010, Capsalus issued 170,142,530 shares of common stock valued at $11,909,977 ($0.07 per share) for the acquisition of White Hat Holdings, LLC. On April 22, 2010, the Company issued 588,575shares of common stock valued at $23,543 ( $0.04 per share) for professional services in connection with the placement of short-term convertible notes. On May 5, 2010, the Company issued 300,000 shares of common stock valued at $12,000 under agreement for professional services ($0.04 per share). On July 8, 2010, Capsalus issued 17,550,610 shares of common stock for the conversion of $1,053,037 of Zero Coupon Convertible Subordinated Notes Payable ($0.06 per share). On July 8, 2010, Capsalus issued 5,900,112 shares of common stock for the conversion of $439,646 of the Tiryaki note payable and $38,263 of related accrued interest ($0.08 per share). On July 9, 2010, Capsalus issued 750,000 shares of common stock valued at $30,000 ($0.04 per share) for employee bonuses. On various dates during the quarter ended September 30, 2010, Capsalus issued 599,500 shares of common stock valued at $23,980 ($0.04 per share) for professional services. On various dates during the quarter ended September 30, 2010, Capsalus issued 896,867 shares of common stock valued at $41,875 ($0.04 per share) for payment of accounts payable. On December 27, 2010, the Company issued 1,500,000 shares of common stock for the conversion of $30,000 of accrued interest related to a note payable of discontinued operations ($0.02 per share). 10 On December 29, 2010, the Company issued 375,000 shares of common stock valued at $15,000 ($0.04 per share) for professional services. On December 29, 2010, the Company issued 195,915 shares of common stock valued at $7,835 ($0.04 per share) in satisfaction of an account payable related to certain discontinued operations. On December 31, 2010,under terms of a cancellation agreement, Capsalus cancelled500,000 shares of Series B Convertible Preferred Stock (the “Series B Preferred Stock”) originally given in February 2009 to the Thomsen Group, LLC (“Thomsen”) for the purchase of all of the assets of Modular Process Contractors, LLC (“MPC”). Each share of Series B Preferred Stock was convertible into two shares of Capsalus common stock. No consideration was provided for this cancellation. During the quarter ending December 31, 2010, a total of 240,000 shares of Series C Preferred Stock were converted into 240,000 shares of common stock of the Company. All of the investors above are sophisticated individuals who had the opportunity to review all of the Company’s SEC filings and to discuss with the officers and directors of the Company the business and financial activities of the Company.All the investors acquired their warrant, shares and/or exchange notes for investment and not with a view toward distribution. All of the stock certificates and exchange notes issued, or to be issued upon conversion or exercise, to the warrant holder, the thirty Pacific Rim shareholders and the stock certificates issued to Thomsen and to the six Ceres shareholders have been, or will be, affixed with an appropriate legend restricting sales and transfers.Therefore, based on the foregoing, the Company issued the shares and Exchange Notes in reliance upon the exemptions from registration provided by Section 4(2) of the Securities Act of 1933 and/or Regulation D, there under. Additional Information Copies of our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8−K, and any amendments to those reports, are available free of charge on the Internet at www.sec.gov. All statements made in any of our filings, including all forward-looking statements, are made as of the date of the document, in which the statement is included, and we do not assume or undertake any obligation to update any of those statements or documents unless we are required to do so by law. ITEM 6. SELECTED FINANCIAL DATA. Not required under Regulation S-K for “smaller reporting companies.” ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion should be read in conjunction with our audited consolidated financial statements and related notes that appear elsewhere in this filing. Cautionary Note Regarding Forward-Looking Statements Some of the statements made in this section of our report are forward-looking statements. These forward-looking statements generally relate to and are based upon our current plans, expectations, assumptions and projections about future events. Our management currently believes that the various plans, expectations, and assumptions reflected in or suggested by these forward-looking statements are reasonable. Nevertheless, all forward-looking statements involve risks and uncertainties and our actual future results may be materially different from the plans, objectives or expectations, or our assumptions and projections underlying our present plans, objectives and expectations, which are expressed in this section. 11 In light of the foregoing, prospective investors are cautioned that the forward-looking statements included in this filing may ultimately prove to be inaccurate—even materially inaccurate. Because of the significant uncertainties inherent in such forward-looking statements, the inclusion of such information should not be regarded as a representation or warranty by Capsalus Corp. or any other person that our objectives, plans, expectations or projections that are contained in this filing will be achieved in any specified time frame, if ever. We undertake no obligation to publicly release any revisions to the forward-looking statements or reflect events or circumstances after the date of this document. General Overview Overview Discontinued Operations In 2006, Capsalus acquired VDx, a biotech company that specialized in immune/gamma globulin solutions (Iggs)for the equine and bovine markets. This organization operated as the Animal Wellness Group (AWG) and was focused on creating targeted products that deliver positive impact on animal wellness.On August 6, 2010, the Company entered into an agreement to sell substantially all of the assets, including equipment, license rights, certain receivables and intellectual property, of its former Animal Wellness Group to Hi-TIgG, Inc., a company owned by the Company’s former CEO (Purchaser). In return, the Purchaser assumed certain liabilities of the Company, including, but not limited to, existing and future liabilities related to the former Animal Wellness Group and wages accrued and other liabilities on the Company’s balance sheet related to the Company’s former CEO. Ceres Organic Harvest Inc. (Ceres), an acquisition that closed Feb. 20, 2009, was part of the Capsalus Organics and Sustainables Group (OSG). The Ceres acquisition included Organic Grain & Milling, Inc. (OGM), it’s wholly-owned subsidiary. OGM sourced organic grains from Midwestern farms and supplied them to the food and feed industries through its elevator in North Dakota. On March 31, 2010, Ceres adopted a plan to close the OGM business. As of March 31, 2010, substantially all operational activities of OGM were discontinued.In July 2010, the Board of Directors voted to discontinue all operations of Ceres due to the continued slow-down in its market along with the planned focus on the new branded business strategy the Company is pursuing. Modular Process Constructors, LLC (dba MPS-BioPharm)— an acquisition transaction that closed Feb. 19, 2009— waspart of Capsalus’ BioPharm Process Systems Group and engaged in the design and manufacture of constructed systems for the biopharmaceutical industry. It offered process modules and skids, custom tanks and vessels, and sanitary stainless steel flow equipment, along with professional project management, design qualifications, detail design, component procurement, schedule metrics and reporting. As of September 30, 2010, substantially all operational activities of MPS were discontinued.In October 2010, the Board of Directors voted to discontinue all operations of MPS due to the continued slow-down in its market along with the planned focus on the new branded business strategy the Company is pursuing. On December 31, 2010,under terms of a cancellation agreement, Capsalus cancelledthe 500,000 shares of Series B Convertible Preferred Stock (the “Series B Preferred Stock”) originally given in February 2009 to the Thomsen Group, LLC (“Thomsen”) for the purchase of all of the assets of Modular Process Contractors, LLC (“MPC”). Each share of Series B Preferred Stock was convertible into two shares of Capsalus common stock. Continuing Operations Acquired in April 2010, White Hat Holdings is a wholly owned division dedicated to researching and developing branded consumer products in the health and wellness space, including functional food and beverages. The White Hat team, in addition to managing Capsalus’ interests in other businesses, will look to build on the legacy of their award-winning Dog On It! fortified children’s juice beverage brand by commercializing other healthier alternatives for consumers of all ages. White Hat Holdings provides healthy, functional food and beverage alternatives formulated for consumers at varying life stages and need states. From today’s youth seeking healthier choices without compromising their independence, to the Baby Boomer generation open to new ideas addressing critical health issues, White Hat Holdings develops products promoting a healthier and wellness-focused lifestyle. 12 Acquired in January 2011, Guava Home Health Care Services is a wholly owned division that specializes in providing a scalable suite of in-home non-medical and medical staffing and services, including light housekeeping and transportation, nurse and doctor visits, occupational and physical therapy and other clinical services. Care is not limited to seniors; it is available to clients ranging from pediatric to geriatric including new mothers, persons with disabilities and patients following same-day surgery. GUAVA Care is one of the fastest growing home care franchise opportunities in the United States. GUAVA Care is unique in various ways. We provide the broadest range of in-home non-medical and medical staffing services to individual clients, corporations and medical institutions. No previous medical or care giving experience is necessary to buy a healthcare franchise, and the GUAVA opportunity gives you the ready-made framework within which to build a successful business. Wish Upon A Hero (WUAH) is an online community that focuseson the distribution of goodwill and human kindness. WUAH connects people in need (Wishers) with people who can help (Heroes). This is the new model of philanthropy: one-to-one charity without the bureaucracy. No overhead. No middleman. Just human beings at their very best. Wishes can be big or small, elaborate or simple, even life or death. And since 2007, WUAH has helped make more than 76,000 wishes come true. PanTheryx is an emerging company dedicated to the development and distribution of advanced healthcare products, including pharmaceuticals, biologics, and medical products for the world’s expanding healthcare market.More importantly, they make these products available at affordable prices. Currently, PanTheryx is developing an orally administered biologic therapeutic for treatment of pediatric diarrhea in India—a critical and life-threatening problem for young children throughout many parts of the the world. We have not generated any operating revenues from our continuing operations, and as of December 31, 2010, we had incurred a cumulative consolidated net loss from inception of $30,664,134. For the years ended December 31, 2010 and 2009, our consolidated net losses were $16,027,510 and $10,891,864 respectively. Our current liabilities exceed current assets by $5,565,181. Although we completed various convertible debt financing throughout 2010, we require significant additional funding in order to achieve our business plan. We believe that our current cash position will be able to sustain our proposed operations for 3-6 months. Over the next 18 months, in order to have the capability of achieving our business plan, we believe that we will require at least $5,000,000 in additional funding. We will attempt to raise these funds by means of one or more public or private offerings of debt or equity securities or both. We do not believe that the required funds could be generated from the increased cash flows of our divisions as they become fully integrated. Results of Operations Year Ended December 31, 2010 Compared to Year Ended December 31, 2009 Operating expenses and impairment from continuing operations increased to $13,103,764 in the year ended December 31, 2010 from $5,827,414 in the same period in 2009. As of April 14, 2010, the Company expected to pursue the production, marketing and sale of White Hat’s ready-to-drink juices. During the quarter ended December 31, 2010, the Company determined that, due to shelf life limitations, narrower than expected margins and high costs to enter these markets, the pursuit of this product line was not feasible. Instead, White Hat is focusing on marketing and selling powdered versions of its original formulas. As such, during the quarter ended December 31, 2010, the Company determined the goodwill initially recorded of $13,141,276 was partially impaired.The calculated impairment of $11,126,524 was charged to operating expenses in the Company’s consolidated statement of operations. General operating expenses were $1.922,074 for the year ended December 31, 2010 compared to $2,486,897 for the comparable period in 2009, a decrease of $564,823. The decrease was primarily due to lack of cash. 13 Interest expense for the year ended December 31, 2010 was $1,636,333 compared to $572,875 for the same period last year. Interest expense increased mainly due to the recording of beneficial conversion features on existing , and new debt, and to the issuance of short term notes payable during the two quarters ended December 31, 2010. Loss on sale of marketable securities for the year ended December 31, 2010 was $12,843 compared to $223,087 for the same period last year. The loss on sale of marketable securities is attributable to the sale of marketable securities acquired with the acquisition of PRF in 2008. We have liquidated all marketable securities as of December 31, 2010. Liquidity and Capital Resources We had a cash balance of $36,662 as of December 31, 2010 and a cash balance of $60,144 as of December 31, 2009. The value of our marketable securities on December 31, 2010 decreased to $0 from $4,223 as of market close on December 31, 2009. The decrease is due to the final disposition of remaining marketable securities acquired in 2008. Total assets at December 31, 2010 are $4,528,746 compared to $3,263,110 at December 31, 2009. This increase is attributable to the acquisition of WhiteHat Holdings, LLC ($14.4 million) offset by impairment to goodwill ($11 million) related to the acquisition. In addition, the Company invested an aggregate of $0.5 million in both WISH and PanTheryx. This net increase is offset by a decrease in assets related to discontinued operations ($2.4 million). As of December 31, 2010, we have current liabilities totaling $5,721,890 compared to $3,303,102 at December 31, 2009. The increase is due to the recording of a contingent consideration liability attributable to the WhiteHat acquisition of $2.4 million, an increase in short-term notes payable of approximately $1.3 million, an increase in accounts payable and accruals of approximately $0.3 million and the recording of a subscription payable to Wish Upon a Hero, LLC of $0.2 million. These increases are offset by a decrease in the liabilities related to discontinued operations of approximately $1.9 million. Long term debt as of December 31, 2010 is $1,452,690 compared to $3,380,546 at December 31, 2009. This decrease is due to the conversion of approximately $1.1 million of the Company’s zero-coupon convertible notes in July of 2010 and to the recording of a beneficial conversion feature discount for a conversion proce adjustment on existing notes ($0.9 million). Operating Activities Net cash used in operations increased to $1,029,729 for the year ended December 31, 2010 from $765,726 for the year ended December 31, 2009. The decrease in operating cash flows wasprimarily due to the increased net loss from operations of the Company. Investing Activities Net cash used in investing activities increased to $365,056 for the year ended December 31, 2010 compared to $214,815 of cash being provided by investing activities for the year ended December 31, 2009. The increase in cash used was due to a decrease in cash provided by the sale of marketable securities as well as increased investment and cash acquisitions. Financing Activities Net cash provided by financing activities during the year ended December 31, 2010 was 1,558,757, compared to $1,235,506 during the year ended December 31, 2009. This increase is due to the Company being able to obtain more cash from borrowings under short-term and long-term debt ($0.1 million) and from sales of its common stock ($0.1 million). In addition, the Company’s transactions related to treasury stock provided an increase in cash from financing activities by approximately $0.3 million. These increases were offset by an increase in cash repayments of debt of approximately $0.2 million. 14 Certain vendors have been asking for past due payments in the past 12 months.In those cases where we do not have an express agreement with vendors, it is possible that a vendor may demand payment or refuse to provide services that are critical to the ability of the Company to either continue to operate or to timely filerequired reports with the SEC.If any such risks materialize, it would likely decrease our likelihood of obtaining financing on terms acceptable to us, if at all.In addition, if we fail to reach sales revenue objectives (for any reason, including due to continued poor real estate and credit market conditions beyond our control), additional financing may not be available on terms favorable to us, if at all. Over the next 18 months, in order to have the capability of achieving our business plan, we believe that we will require at least $5,000,000 in additional funding to pay down certain payables and accruals and to provide working capital. As of April 15, 2011, we have approximately $300,000 in cash and anticipate that this amount is sufficient for the next 30-60 days. Should we be unable to obtain additional funding in the next 3 months, we would be required to further cut expenses until such funding is obtained. We are currently attempting to raise these funds by means of one or more public or private offerings of debt or equity securities or both. However, at this point, we have not specifically identified the type or sources of this funding.We also are exploring commercial and joint venture financing opportunities.If we are unsuccessful in raising funds, we may have to reduce expenses and/or cease operations altogether. If additional funds are raised by the issuance of our equity securities, such as through the issuance and exercise of common stock, then existing stockholders will experience dilution of their ownership interest. If additional funds are raised by the issuance of debt or other types of (typically preferred) equity instruments, then we may be subject to certain limitations in our operations.Issuance of such securities may have rights senior to those of the then existing holders of our common stock. If adequate funds are not available or not available on acceptable terms, we may be unable to fund expansion, develop or enhance products or respond to competitive pressures. Our longer-term working capital and capital requirements will depend upon numerous factors, including revenue and profit generation, the cost of filing, prosecuting, defending, and enforcing patent claims and other intellectual property rights, competing technological and market developments and collaborative arrangements. Additional capital will be required in order to attain our goals. We cannot assure you that funds from our future operations orfunds provided by our current financing activities will meet the requirements of our operations, and in that event, we will continue to seekadditional sources of financing to maintain liquidity. We are actively pursuing all potential financing options as we look to secure additional funds to both stabilize and to grow our business operations. Our management will review any financing options at their disposal, and will judge each potential source of funds on its individual merits. We cannot assure you that we will be able to secure additional funds from debt or equity financing, as and when we need to, or if we can, that the terms of this financing will be favorable to us or our stockholders. Off-balance Sheet Arrangements We have no off-balance sheet arrangements. Recent Accounting Pronouncements Refer to Note 2. Summary of Significant Accounting Policies in our consolidated financial statements for a discussion of recent accounting pronouncements. Critical Accounting Policies The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosures. We evaluate these estimates on an on-going basis. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We consider the following accounting policies to be those most important to the portrayal of our results of operations and financial condition: 15 Income Taxes. We account for income taxes using an asset and liability approach to financial accounting and reporting for income taxes.Accordingly, deferred tax assets and liabilities arise from the difference between the tax basis of an asset or liability and its reported amount in the consolidated financial statements.Deferred tax amounts are determined using the tax rates expected to be in effect when the taxes will actually be paid or refunds received, as provided under currently enacted tax law.Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized.Income tax expense or benefit is the tax payable or refundable, respectively, for the period plus or minus the change in deferred tax assets and liabilities during the period.We have recorded a full valuation allowance for our net deferred tax assets as of December 31, 2010 and 2009 because realization of those assets is not reasonably assured. We will recognize a financial statement benefit of a tax position only after determining that the relevant tax authority would more likely than not sustain the position following an audit.For tax positions meeting the more-likely-than-not threshold, the amount recognized in the financial statements is the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement with the relevant tax authority. Accounts Receivable.Accounts receivable arise in the normal course of business in selling products to customers.Concentrations of credit risk with respect to accounts receivable arise because the Company grants unsecured credit in the form of trade accounts receivable to its customers. Accounts are written off as they are deemed uncollectible based upon a periodic analysis of specific customers, taking into consideration the age of past due accounts and the customer’s ability to pay. Property and Equipment:Property and equipment is reported at cost less accumulated depreciation.Maintenance and repairs are charged to expense as incurred.The cost of property and equipment is depreciated over the following estimated useful lives of the related assets: Computer Equipment3 years Intangible Assets: Identified intangible assets (excluding goodwill), consisting primarily of developed formulations, customer relationships, licensed assets and trademarks, are being amortized using a method that reflects the pattern in which the related assets are expected to be consumed. Investments: Investments in businesses that are not controlled, and over which we do not have the ability to exercise significant influence, are accounted for under the cost method. Impairment of Long-Lived and Amortizable Intangible Assets:The Company periodically evaluates the carrying value of long-lived and amortizable intangible assets to be held and used, including but not limited to, property and equipment, investments and intangible assets, when events and circumstances warrant such a review.The carrying value of a long-lived or amortizable intangible asset is considered impaired when the anticipated undiscounted cash flow from such asset is less than its carrying value.In that event, a loss is recognized based on the amount by which the carrying value exceeds the fair value of the long-lived asset.Fair value is determined primarily using the anticipated cash flowsdiscounted at a rate commensurate with the risk involved.Losses on long-lived and amortizable intangible assets to be disposed of are determined in a similar manner, except that fair values are reduced for the cost to dispose.The Company has reviewed long-lived and amortizable intangible assets with estimable useful lives and determined that the remaining net carrying value, after impairing certain assets in 2010, is recoverable in future periods. Goodwill.Goodwill is the excess of cost of an acquired entity over the amounts assigned to assets acquired and liabilities assumed in a business combination. Goodwill is not amortized. We evaluate the carrying value of goodwill annually during the quarter ending December 31, and between such annual evaluations if events occur or circumstances change that would indicate a possible impairment. We use a discounted cash flow model based on management’s judgment and assumptions to determine the estimated fair value of the Company. An impairment loss generally would be recognized when the carrying amount of the Company’s net assets exceeds the estimated fair value of the reporting unit. 16 Fair Value of Financial Instruments.The respective carrying value of certain on-balance sheet financial instruments approximates their fair values.These financial instruments include cash, accounts receivable, accounts payable and accrued liabilities, and notes payable.Fair values were assumed to approximate cost or carrying values as most of the debt was incurred recently and the assets were acquired within one year.Management is of the opinion that the Company is not exposed to significant interest, credit or currency risks arising from these financial instruments. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required for smaller reporting companies. 17 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2010 and 2009 F-3 Consolidated Statements of Operations for Each of the Two Years in the Period Ended December 31, 2010 F-4 Consolidated Statements of Changes in Stockholders' Equity (Deficit)for Each of the Two Years in the Period Ended December 31, 2010 F-5 Statements of Cash Flows for Each of the Two Years in the Period Ended December 31, 2010 F-7 Notes to Consolidated Financial Statements F-8 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors Capsalus Corp. Atlanta, GA We have audited the accompanying consolidated balance sheets of Capsalus Corp. as of December 31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity (deficit) and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Capsalus Corp. as of December 31, 2010 and 2009 and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 3 to the consolidated financial statements, the Company has suffered losses from operations since its inception.This factor raises substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 3.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Moquist Thorvilson Kaufmann Kennedy & Pieper LLC Edina, Minnesota April 15, 2011 F-2 CAPSALUS CORP. CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Marketable securities - Current assets of discontinued operations Other current assets Total Current Assets Property and equipment, net Goodwill - Intangible assets, net Non-current assets of discontinued operations - Investments TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts payable $ $ Accrued compensation Accrued interest Preferred unit subscription payable - Contingent consideration liability - Current liabilities of discontinued operations Short-term notes payable and other debt Current portion of long-term debt obligations Total Current Liabilities Long-term debt obligations, net of current portion STOCKHOLDERS' DEFICIT Preferred stock, $.05 par value, 10,500,000 shares authorized, 0 and 2,500,000 shares issued and outstanding at December 31, 2010 and2009, respectively, liquidation preference of $0 and $1,500,000 at December 31,2010 and 2009, respectively - Common stock, $.001 par value, 500,000,000 shares authorized, 388,620,388 and 181,346,946 shares issued and outstanding at December 31, 2010 and 2009, respectively Treasury stock ) ) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss - ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements F-3 CAPSALUS CORP. CONSOLIDATED STATEMENTS OF OPERATIONS Years ended December 31, Sales, net $
